Citation Nr: 0733539	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a digestive 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The veteran and his wife testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
June 2006.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss attributable to 
his period of military service.

2.  The veteran's tinnitus is not related to his military 
service.

3.  The veteran does not have a diagnosed digestive disorder.  

4.  The veteran does not have a skin disability related to 
his military service.  

5.  The veteran does not have a back disability related to 
his military service.  

6.  The veteran does not have a diagnosed disability of the 
knees.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran does not have a digestive disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The veteran does not have a skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

5.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

6.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to service 
connection for hearing loss and tinnitus due to exposure to 
acoustic trauma while serving in Vietnam.  He also claimed 
entitlement to service connection for a digestive disorder, a 
skin disorder, a back disability, and a knee disability.  A 
review of the veteran's DD 214 reflects that he received the 
Vietnam Service Medal.  The National Personnel Records Center 
verified that the veteran served in the Republic of Vietnam 
for a period of time during his active duty service.  

The veteran's service medical records (SMRs) consist of the 
veteran's entrance and discharge physical examinations.  The 
October 1968 entrance examination reported no hearing 
deficit.  Audiometric testing revealed puretone thresholds of 
5, 5, 5, and 10 decibels in the right ear, at 500, 1,000, 
2000, and 4,000 Hertz, respectively, and 20, 5, 5, and 10 
decibels for the left ear, at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  The veteran was not seen for any 
complaints or treatment for hearing loss while in service.  
The veteran's December 1969 separation examination included 
audiometric testing which revealed puretone thresholds of 50, 
0, 0, 15, and 20 decibels in the right ear, at 500, 1,000, 
2,000, 3000, and 4,000 Hertz, respectively, and 0, 0, 0, 0, 
and 10 decibels in the left ear, at 500, 1,000, 2,000, 3000, 
and 4,000 Hertz, respectively.  

Associated with the claims file is a private treatment report 
from The Methodist Hospital of Gary dated in May 1970.  The 
veteran was noted to have no orthopedic deformities and no 
skin rash.  

Associated with the claims file are private treatment reports 
from K. Blumenthal, D.O, dated from May 1990 to March 2001.  
The veteran was seen for a pruritic rash in November 1990.  
In 1996 the veteran was seen for a back ache radiating down 
to his right leg.  In May 1998 the veteran was seen for 
complaints of persistent edema of the right ear lobe.  He was 
noted to have cellulitis of the right ear lobe and an abscess 
of the right ear.  Later in May 1998 Dr. Blumenthal said the 
veteran's wound was healing well.  In March 2001 the veteran 
was seen for an excision of a skin tag of the left upper 
eyelid.  

The veteran was afforded a VA examination in September 2004 
for an unrelated issue.  Physical examination was noted to be 
normal.  

The veteran was afforded a VA audiology examination in March 
2005.  He reported a history of acoustic trauma while serving 
in the military in Vietnam and he reported occupational noise 
exposure in carpentry for one year and in a steel mill for 
thirty-six years.  The veteran reported a history of tinnitus 
with the exact date of onset unknown.  Audiometric testing 
revealed puretone thresholds of 15, 15, 50, 60, and 60 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and 10, 20, 45, 60, and 65 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The examiner reported that the 
veteran had normal hearing through 1,000 Hertz sloping to a 
moderately severe sensorineural hearing loss at 4,000 Hertz.  
The examiner stated that the claims file had been reviewed 
prior to the completion of the audiological evaluation.  The 
examiner reported that the veteran had a normal audiogram on 
his entrance examination and a normal audiogram on his 
separation examination except at 500 Hertz in the right ear.  
The examiner said the veteran's hearing at the time of the 
current VA examination was normal at 500 Hertz bilaterally.  
The examiner reported that the veteran had a thirty-seven 
year history of occupational noise exposure.  The examiner 
also noted that the veteran filed an unrelated claim with VA 
in 1970 at which time he did not report any hearing loss or 
tinnitus.  The examiner opined that it was not at least as 
likely as not that hearing loss and tinnitus were related to 
service.  

The veteran and his spouse testified at a video conference 
hearing in June 2006.  The veteran testified that he worked 
as a gunner on a mortar in the infantry while serving in the 
military.  The veteran's spouse testified that she knew the 
veteran before he went into the Army and that he was not as 
active and complained about his knees and back after he came 
home.  The veteran testified that he worked in a steel mill 
but he said it was behind a desk.  He said he worked as a 
union official for the past twenty years and rarely went to 
the mill.  He said he never did any strenuous work in his 
occupation.  The veteran testified that his knees locked up 
at times and his back has a pain that shoots down his leg.  
He said he self-medicated with Aspirin or Aleve.  He said his 
knees swelled on occasion.  With regard to the claimed 
digestive disorder the veteran testified that he had problems 
keeping food down and was prescribed a vitamin after he 
returned from Vietnam.  He said he took Tums often for the 
irritation in his stomach.  He said he occasionally got 
diarrhea.  He said he had never been diagnosed with a 
digestive problem.  With regard to the claimed skin disorder 
the veteran said he gets an itchy rash on his neck which 
comes and goes.  He said it flares for at least a week at a 
time.  He said he noticed that his neck itched while he was 
in the military.  With regard to the claim for hearing loss 
and tinnitus he said he was a gunner on mortars.  He said he 
was not exposed to noise in his first job after service and 
he said his work in a steel mill was not very noisy and he 
was provided hearing protection.  He said he currently works 
as a grievance committee person.  He said prior to his 
current position he was not exposed to a noisy work 
environment because he worked in a booth or in a lab, not in 
the steel mill.  He said he noticed the ringing in his ears 
in service.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2007).  

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss within one year after 
service.  The veteran's separation examination reflected 
normal hearing bilaterally except at 500 Hertz in the right 
ear, as noted by the VA examiner.  The VA examiner also noted 
that the veteran currently has normal hearing bilaterally at 
500 Hertz.  The veteran did not submit any audiograms or 
treatment records to document his hearing loss.  Other than 
the veteran's entrance and discharge examinations in 1969, 
the only audiogram of record is the March 2005 audiogram 
obtained at the veteran's VA examination.  

The March 2005 VA examiner reviewed the veteran's claims file 
and the veteran's claimed history of exposure to acoustic 
trauma in service.  The examiner opined that it was not at 
least as likely as not that the veteran's hearing loss was 
related to his military service.  

The veteran has argued that he was exposed to mortar fire as 
a gunner while serving in Vietnam.  The Board notes that the 
veteran is capable of presenting lay evidence regarding his 
belief that he has a current bilateral hearing loss as a 
result of his service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is qualified to identify the acoustic 
trauma he experienced in service and the Board accepts that 
he in fact had noise exposure.  Nevertheless, there is no 
medical nexus opinion linking current hearing loss to that 
in-service noise exposure.  The March 2005 VA examiner opined 
that it was not at least as likely as not that the veteran's 
hearing loss was related to his military service.  Given the 
absence of a nexus opinion linking current disability to 
military service, the Board finds that the preponderance of 
the evidence is against the claim.

Tinnitus

As noted in the analysis above, the veteran claims that he 
experienced noise exposure during military service because of 
his military duties serving as a gunner on mortars.  
Nevertheless, the available record does not show that he 
complained of tinnitus during service.  While the veteran is 
capable of providing information regarding his exposure to 
noise in service, and that he experiences ringing in his 
ears, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu, supra.  The VA examiner has stated 
that it was not at least as likely as not that the veteran's 
tinnitus was related to his military service.  This opinion 
was based on a number of factors, including the fact that the 
veteran did not mention tinnitus when he filed a claim in 
1970, which contradicts the veteran's more recent assertion 
made in furtherance of his current claim that he has had 
tinnitus since service.  The Board agrees with the examiner's 
finding, which refutes the veteran's contention.  In light of 
the absence of other evidence of record to contradict such 
medical opinion evidence, and for the same reasons that 
service connection for hearing loss is denied, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  

Digestive Disorder

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a diagnosis of any digestive disorder.  Without 
medical evidence of a currently diagnosed disability, the 
analysis ends, and the claim must be denied.  The veteran's 
SMRs were negative for a diagnosis of any digestive disorder.  
The private medical records associated with the claims file 
do not reveal any complaints or treatment for a digestive 
disorder.  Indeed, the veteran testified that he had never 
been diagnosed with a digestive problem.  Absent a current 
diagnosis of a digestive disorder, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

Skin Disorder

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne, and 
porphyria cutanea tarda.  Chloracne and porphyria cutanea 
tarda, must be manifest to a degree of 10 percent within one 
year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2007); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The veteran served on active duty from January 1969 to 
December 1969.  He served in Vietnam for a period of time 
during his active duty and is therefore presumed to have been 
exposed to an herbicide agent during such service.  The Board 
notes, however, that the veteran has not been diagnosed with 
either chloracne or porphyria cutanea tarda.  Therefore, the 
veteran cannot establish service connection for his claimed 
skin disorder on a presumptive basis under 38 C.F.R. §§ 
3.307, 3.309.  

The SMRs are negative for a diagnosis of any skin disorder.  
Private medical evidence from The Methodist Hospital of Gary 
dated in May 1970 revealed that the veteran did not have any 
skin rash at that time.  Private medical records from Dr. 
Blumenthal document one incident of treatment for a pruritic 
rash in November 1990.  In May 1998 the veteran was noted to 
have cellulitis of the right ear lobe and an abscess of the 
right ear.  In March 2001 the veteran was seen for an 
excision of a skin tag of the left upper eyelid.  The medical 
evidence does not establish that the veteran was diagnosed 
with any chronic skin disorder.  None of the medical evidence 
of record includes an opinion linking any skin disorder to 
the veteran's military service.  Given the absence of a nexus 
opinion linking a current skin disorder to military service, 
the Board finds that the preponderance of the evidence is 
against the claim.



Back Disability

The veteran's SMRs did not reveal a diagnosis of a back 
disability.  Private medical records dated in May 1970 from 
The Methodist Hospital of Gary did not reveal any orthopedic 
deformities.  The veteran was seen on one occasion for a back 
ache radiating down to his right leg in 1996.  The medical 
evidence does not establish that the veteran was diagnosed 
with any chronic back disability.  None of the medical 
evidence of record includes an opinion linking any back 
disability to the veteran's military service.  Given the 
absence of a nexus opinion linking a current back disability 
to military service, the Board finds that the preponderance 
of the evidence is against the claim.

Knee Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a diagnosis of any knee disability.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  The veteran's SMRs were 
negative for a diagnosis of a knee disability.  The private 
medical records associated with the claims file do not reveal 
any complaints or treatment for a knee disability.  Absent a 
current diagnosis of a knee disability, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss, tinnitus, a digestive 
disorder, a skin disorder, a back disability, or a knee 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).



Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
a letters dated in June 2004, January 2005, January 2006, and 
March 2006.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of two letters 
dated in March 2006, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No such issues 
are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and VA treatment reports.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for hearing loss, tinnitus, a digestive disorder, 
a skin disorder, a back disability or a knee disability 
should be granted.  As for whether further action should have 
been undertaken by way of obtaining an additional medical 
opinion on the questions of whether any current digestive 
disorder, a skin disorder, a back disability or a knee 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran has been 
treated for several skin conditions and a complaint of back 
pain on one occasion, but there is no indication, except by 
way of unsupported allegation, that he has a digestive 
disorder, a skin disorder, a back disability or a knee 
disability that may be associated with military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a digestive disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


